      Case 4:17-cv-03022-JST Document 669 Filed 06/18/21 Page 1 of 5


 1   [Counsel identified on signature page]

 2

 3

 4
 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                            NORTHERN DISTRICT OF CALIFORNIA

10                                       OAKLAND DIVISION

11
     EOLAS TECHNOLOGIES                                Case No. 4:17-cv-03022-JST
12   INCORPORATED,
                                                       Related to Case Nos. 4:17-cv-01138-
13                     Plaintiff,                      JST, 4:17-cv-03023-JST, and 4:15-
                                                       cv-05446-JST
14          v.
                                                       JOINT STIPULATION OF
15   AMAZON.COM, INC.,                                 EOLAS TECHNOLOGIES
                                                       INORPORATED AND
16                     Defendant.                      WALMART, INC. REGARDING
                                                       SUBSTITUTE EXPERT AND
17                                                     REPLACEMENT EXPERT
                                                       REPORT
18

19

20

21

22

23

24

25

26

27

28

                                                JOINT STIPULATION REGARDING WALMART SUBSTITUTE EXPERT
                                                                                    No. 4:17-cv-03022-JST
       Case 4:17-cv-03022-JST Document 669 Filed 06/18/21 Page 2 of 5


 1          Pursuant to the Court’s guidance at the June 8, 2021 Case Management Conference

 2   Defendant Walmart Inc. (“Walmart”) and Plaintiff Eolas Technologies Incorporated (“Eolas”)

 3   (collectively the “Parties”) provide this joint stipulation and proposed order regarding the

 4   replacement of Walmart’s non-infringement expert David McGoveran due to health issues.

 5   Walmart has confirmed the availability of substitute expert Dr. Andrew Cromarty, and the parties

 6   have agreed that Walmart may substitute in Dr. Cromarty for Mr. McGoveran and provide a

 7   replacement non-infringement report.

 8          While Dr. Cromarty’s replacement report need not be identical to the March 31, 2017

 9   Rebuttal Expert Report of David McGoveran Regarding U.S. Patent No. 9,195,507 (the

10   “McGoveran Report”), the Parties have agreed that Dr. Cromarty’s replacement non-infringement

11   report shall not espouse any opinions or theories not found in the McGoveran Report, and Dr.

12   Cromarty may not address claim limitations not addressed by the McGoveran Report. Dr.

13   Cromarty’s report must otherwise be substantially similar to the McGoveran Report and must not

14   be contrary to or inconsistent with the findings, opinions, and theories presented in the McGoveran

15   Report. Dr. Cromarty may not testify in any manner that is contrary to or inconsistent with the

16   McGoveran Report. See In re Northrop Grumman Corp. ERISA Litig., No. 06-CV-06213, 2016

17   WL 6826171, at *4 (C.D. Cal. Apr. 7, 2016) (“While the opinions need not be identical, it is

18   reasonable to limit the new expert to findings that are substantially similar to those presented by

19   [the prior expert]. . . . [The new expert] may not testify in any manner that is contrary to or

20   inconsistent with [the prior report].); Fujifilm Corp. v. Motorola Mobility LLC, No. 12-cv-03587-

21   WHO, 2014 U.S. Dist. LEXIS 162733, at *5 (N.D. Cal. Nov. 19, 2014) (“the new expert must limit

22   his or her opinions to the subject matter covered in [the original] report and may not testify in any

23   manner that is contrary to or inconsistent with [the original report]”); Park v. CAS Enterprises, Inc.,

24   No. 08-CV-385, 2009 WL 4057888, at *3 (S.D. Cal. Nov. 19, 2009) (New expert “may not,

25   however, espouse any other opinions or theories not found in [prior] expert reports. It would be

26   both prejudicial and unduly burdensome to [party] to allow submission of new expert reports with

27   new theories and opinions. It would also be unduly prejudicial to [party] to allow [adversary] to

28   prepare new expert reports after having had the benefit of [party’s] expert reports for several
                                                 -1-
                                                     JOINT STIPULATION REGARDING WALMART SUBSTITUTE EXPERT
                                                                                            No. 4:17-cv-03022-JST
       Case 4:17-cv-03022-JST Document 669 Filed 06/18/21 Page 3 of 5


 1   months.”); U.S. ex rel. Agate Steel, Inc. v. Jaynes Corp., No. 2:13-CV-01907, 2015 WL 1546717,

 2   at *2 (D. Nev. Apr. 6, 2015) (“[I]t is not appropriate in this case to mandate that the new expert

 3   ‘rubber-stamp’ the expert report previously provided. Nonetheless, the new expert report may not

 4   provide an opinion that is contrary to or inconsistent with [prior expert’s] opinion. . . . While the

 5   opinions need not be identical, it is reasonable to limit the new expert to findings that are

 6   substantially similar to those presented by [prior expert].” (internal citation omitted)).

 7          Walmart will serve Dr. Cromarty’s replacement non-infringement report, and make Dr.

 8   Cromarty available for deposition in relation to his replacement non-infringement report, in

 9   accordance with the schedule to be entered by the Court. Eolas reserves the right to object to any

10   portions of Dr. Cromarty’s replacement non-infringement report that are contrary to, inconsistent

11   with, or not substantially similar to the original McGoveran Report or on any other grounds.

12          The Parties respectfully request that the Court enter the attached proposed order governing

13   the replacement expert report of Dr. Cromarty.

14

15    DATED: June 18, 2021                                  Respectfully submitted,
16
                                                            By: /s/ James E. Quigley
17
                                                            John B. Campbell (admitted pro hac vice)
18                                                          Josh W. Budwin (admitted pro hac vice)
                                                            James E. Quigley (admitted pro hac vice)
19
                                                            McKool Smith, P.C.
20                                                          303 Colorado Street, Suite 2100
                                                            Austin, Texas 78701
21                                                          Telephone: (512) 692-8700
                                                            Facsimile: (512) 692-8744
22                                                          jcampbell@McKoolSmith.com
                                                            jbudwin@McKoolSmith.com
23
                                                            jquigley@McKoolSmith.com
24
                                                            Eliza Beeney (admitted pro hac vice)
25                                                          McKool Smith, P.C.
                                                            One Manhattan West
26                                                          395 9th Avenue, 50th Floor
                                                            New York, New York 10001
27
                                                            Telephone: (212) 402-9400
28                                                          Facsimile: (212) 402-9444
                                                      -2-
                                                      JOINT STIPULATION REGARDING WALMART SUBSTITUTE EXPERT
                                                                                            No. 4:17-cv-03022-JST
     Case 4:17-cv-03022-JST Document 669 Filed 06/18/21 Page 4 of 5


                                             ebeeney@McKoolSmith.com
 1

 2                                           Alan P. Block (State Bar No. 143783)
                                             McKool Smith Hennigan, P.C.
 3                                           300 S. Grand Avenue, Suite 2900
                                             Los Angeles, California 90071
 4                                           Telephone (213) 694-1200
                                             Facsimile (213) 694-1234
 5
                                             ablock@McKoolSmith.com
 6
                                             Attorneys for Plaintiff
 7                                           Eolas Technologies Incorporated

 8                                           By:       /s/ Bijal V. Vakil
                                                   Bijal V. Vakil
 9
                                             Attorneys for Defendant
10                                           WALMART INC.

11                                           Bijal V. Vakil (SBN 192878)
                                             Shamita D. Etienne-Cummings (SBN 202090)
12                                           Eric E. Lancaster (SBN 244449)
13                                           Henry Huang (SBN 252832)
                                             WHITE & CASE LLP
14                                           3000 El Camino Real Two Palo Alto Square,
                                             9th Floor
15                                           Palo Alto, CA 94306
                                             Telephone: (650) 213-0300
16                                           Facsimile: (650) 213-8158
17                                           Email: bvakil@whitecase.com
                                             Email: setienne@whitecase.com
18                                           Email: eric.lancaster@whitecase.com
                                             Email: henry.huang@whitecase.com
19                                           John R. Keville (admitted pro hac vice)
                                             Robert L. Green, III (admitted pro hac vice)
20
                                             WINSTON & STRAWN LLP
21                                           1111 Louisiana Street, 25th Floor
                                             Houston, TX 77002-5242
22                                           Telephone: (713) 651-2600
                                             Facsimile: (713) 651-2700
23                                           Email: jkeville@winston.com
                                             Email: rlgreen@winston.com
24
                                             Counsel for Defendant
25                                           WALMART INC.

26

27

28
                                       -3-
                                       JOINT STIPULATION REGARDING WALMART SUBSTITUTE EXPERT
                                                                            No. 4:17-cv-03022-JST
       Case 4:17-cv-03022-JST Document 669 Filed 06/18/21 Page 5 of 5


 1                                            ATTESTATION

 2          I, James E. Quigley, am the ECF user whose user ID and password authorized the filing of
 3
     this document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have
 4
     concurred in this filing.
 5
      DATED: June 18, 2021                      /s/ James E. Quigley
 6                                              James E. Quigley
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -4-
                                                     JOINT STIPULATION REGARDING WALMART SUBSTITUTE EXPERT
                                                                                          No. 4:17-cv-03022-JST
